DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/21 has been entered.

Response to Amendment
3.	The rejection of Claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1) and Haketa et al. (US 2014/0353640 A1) as set forth in the Final Rejection filed 07/19/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1, 4, 11, 13, 14, 17-19, and 21 under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1) and Haketa et al. (US 2014/0353640 A1) as set forth in the Final Rejection filed 07/19/21 is NOT overcome by the Applicant’s amendments.

Claim 20 under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1), Haketa et al. (US 2014/0353640 A1), and Lee et al. (US 2007/0285010 A1) as set forth in the Final Rejection filed 07/19/21 is NOT overcome by the Applicant’s amendments.

6.	The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1), Haketa et al. (US 2014/0353640 A1), and Chen et al. (US 9,231,034 B1) as set forth in the Final Rejection filed 07/19/21 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2012/0235123 A1 as the English equivalent of WIPO publication WO 2011/019156 A1 (herein referred to as “Lee et al. 2”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 4, 11, 13, 14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1) and Haketa et al. (US 2014/0353640 A1).
Ogiwara et al. discloses the following organic electroluminescent (EL) device, which has been utilized in the construction of displays ([0006]):

    PNG
    media_image1.png
    652
    756
    media_image1.png
    Greyscale

(Fig. 1); the light-emitting layer (emitting layer) comprises a host material in combination with fluorescent dopant material (i.e., emitter) ([0039]).  The host is a thermal activation delay fluorescent material ([0068]).  Ogiwara et al. discloses that the host material “is not limited” ([0154]); host materials include carbazole and biscarbazole derivatives which may be substituted ([0132], [0137]).  Ogiwara et al. discloses that the host compound is preferably encompassed by the following formula:

    PNG
    media_image2.png
    164
    372
    media_image2.png
    Greyscale

([0139]) where k = 1-2, rings A-C = substituted or unsubstituted five- to seven-membered ring, and Q =

    PNG
    media_image3.png
    91
    380
    media_image3.png
    Greyscale

where Y1-6 = CAr1 (with Ar1 = aryl) or nitrogen (one to three being nitrogen), and L = single bond or linking group ([0141]).  The thickness of the light-emitting layer is 10-50 nm ([0157]).  The hole-transporting layer preferably comprises aromatic amines ([0172]); the thicknesses of organic layers is in a range of several nanometers to 1 μm ([0177]).  Materials for the anode include ITO ([0164]); materials for the cathode include silver ([0167]).  A variety of (fluorescent) dopant materials can be used ([0155]-[0156]).  An embodiment is disclosed wherein the hole-transporting layer is a two-layer structure comprising a bilayer of compounds HT-2 (125 nm thick) and HT-3 (25 nm thick) (second hole transport layer) ([0244]); the compounds are shown below: 

    PNG
    media_image4.png
    328
    407
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    436
    401
    media_image5.png
    Greyscale

(pages 14-15) (the hole-transporting layer comprising HT-2 lies on top of the hole-injecting layer).  Notice that any arbitrary thickness (including 2.75-14.25 nm) portion of the layer comprising HT-2 is inherently a hole-transporting layer (ad can be defined to be the first hole transport layer); this would result in a thickness ratio of the first hole transport layer to the second hole transport layer to be (2.75-14.25 nm)/(25 nm) = 0.11-0.57.  However, Ogiwara et al. does not explicitly disclose the 1) the host material as 
	Regarding point 1, Lee et al. 2 discloses the following compound:

    PNG
    media_image6.png
    375
    397
    media_image6.png
    Greyscale

(page 16) (corresponding to Applicant’s structure formula (2-2)) as host material for use in the light-emitting layer of an organic EL device ([0006], [0030]).  Lee et al. 2 discloses that the use of its inventive compounds results in a device with high luminous efficiency and life property ([0007]).  It would have been obvious to incorporate the above Compound 60 as disclosed by Lee et al. 2 as host material into the light-emitting layer of thee organic EL device as disclosed by Ogiwara et al.  The motivation is provided by the disclosure of Lee et al. 2 which teaches that the use of its inventive compounds results in a device with high luminous efficiency and life property.  However, Ogiwara et al. in view of Lee et al. 2 does not explicitly disclose the presence of first and second materials that read on the HOMO and triplet energy limitations as recited by the Applicant.


    PNG
    media_image7.png
    575
    405
    media_image7.png
    Greyscale

(page 133).  It would have been obvious to substitute compounds HT1 and HT2 as disclosed by Haketa et al. for compounds HT-2 and HT-3, respectively, in the hole-transporting layers of the organic EL device as disclosed by Ogiwara et al. in view of Lee et al. 2.  The motivation is provided by the fact that the modification merely involves an exchange of one hole-transporting compound for a functional equivalent used in an identical manner (i.e., as materials comprising hole-transporting bilayer directly interposed between the hole-injecting layer and the light-emitting layer of an organic EL a = formula (1-1) as recited by the Applicant (with La = aromatic ring containing 6 carbon atoms (phenylene), n = 2, and Ard = aryl group containing 6 ring carbon atoms (phenyl)) and Arb-c = formula (1-3) as recited by the Applicant (with Lb = aromatic ring containing 6 carbon atoms (phenylene), X = O, and o = p = 0) of formula (1) as recited by the Applicant.
	It is also the position of the Office that the resulting organic EL device would inherently read on the HOMO and triplet energy limitations as recited by the Applicant.  Evidence is provided by the fact that compound HT2 is identical to the second material as preferred by the Applicant (see [0049] of the present national phase publication), in addition to the fact that that compound HT1 is structurally more similar to that of NPB (i.e., the Applicant’s preferred first material; see [0039] of the present national phase publication) and thus can be expected to have a HOMO energy closer to NPB.

11.	Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1) and Haketa et al. (US 2014/0353640 A1) as applied above and further evidenced by Lee et al. (US 2007/0285010 A1).
	Ogiwara et al. in view of Lee et al. 2 and Haketa et al. discloses the organic electroluminescent (EL) (i.e., light-emitting) display of Claim 1 as shown above.  Haketa et al. discloses that preferred materials for the hole-transporting layer (i.e., 

    PNG
    media_image8.png
    87
    139
    media_image8.png
    Greyscale

([0221]) where L = aromatic hydrocarbon group and Ar1-4 = aryl group such as phenyl, biphenyl, terphenyl, or naphthyl ([0222]-[0223]).  However, Ogiwara et al. in view of Lee et al. 2 and Haketa et al. does not explicitly disclose NPB, the structure of which is shown below:

    PNG
    media_image9.png
    200
    298
    media_image9.png
    Greyscale

.  Nevertheless, it would have been obvious to produce an organic EL device wherein the first material is NPB via modification of compound HT1.  The motivation is provided by the fact that the modification merely involves the exchange of one group (aryl) for a functional equivalent (another aryl) which can be easily envisioned from Ogiwara et a.’s general formula and its other embodiments encompassed by it; further motivation is provided by the fact that NPB is well-known in the art as material comprising the hole-transporting layer (that is directly adjacent to the hole-injecting layer) as evidenced by Lee et al. ([0111]-[0112]), thus rendering the production predictable with a reasonable expectation of success.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2012/0248968 A1) in view of Lee et al. 2 (WO 2011/019156 A1) and Haketa et al. (US 2014/0353640 A1) as applied above and in further view of Chen et al. (US 9,231,034 B1).
	Ogiwara et al. in view of Lee et al. 2 and Haketa et al. discloses the organic electroluminescent (EL) (i.e., light-emitting) display of Claim 1 as shown above.  However, they do not disclose a circular polarizer as recited by the Applicant.
	Chen et al. discloses an organic EL device display (pixel) comprising a circular polarizer layer (90) disposed on one side of the cathode (58) away from the organic layers including the light-emitting layer (80, 56-1 or 56-2, 82) (Figs. 7 and 8).  The circular polarizer exists to reduce ambient light reflections in the display (col. 6, lines 61-63).  It would have been obvious to incorporate such a circular polarizer layer in the manner as disclosed by Chen et al. to the organic EL device as disclosed by Ogiwara et al. in view of Lee et al. 2 and Haketa et al.  The motivation is provided by the disclosure of Chen et al. which teaches that such a circular polarizer layer improves device performance by reducing ambient light reflections in the display.

Response to Arguments
13.	The Applicant argues on pages 9-11 that the prior art does not disclose the invention as recited in the newly amended claims, particularly in regards to the thickness ratios of the first and second hole transport layers.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Ogiwara et al. discloses a hole-transporting layer comprising a two-layer structure comprising a bilayer 

14.	The Applicant argues on page 11 that the device as disclosed by the prior art discloses the presence of a hole-blocking layer, which is not claimed by the Applicant.  Applicant's arguments have been fully considered but they are not persuasive.  Ogiwara et al., in its embodiment organic electroluminescent (EL) device, discloses a layer comprising ET-2 as a hole-blocking layer ([0246]).  Notice that the due to the “comprising” language of Claim 1, the resulting organic EL device would still read on the sequence of layers as recited by the Applicant; alternatively, notice that the hole-blocking layer is also inherently an electron-transporting layer.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786